DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2020/0031191, herein Oh).
In regards to claim 17, Oh discloses
A thermal management system (Fig.1) for an electric vehicle comprising:
a pump (25) to pump a thermal transfer fluid through a number of circulation loops (loops shown in Figs.5-9);
an electric heater (52) to heat the thermal transfer fluid;
a heat exchanger (10) to expel heat from the thermal transfer fluid;
a number of valves (42, 44, 56); and
a number of fluid pathways fluidically interconnecting the pump, heater, heat exchanger and valves (Figs.5-9);
wherein the valves are controllable to a number of different positions to form the number of circulation loops, the number of circulation loops including:
a battery heating circulation loop extending through the heater for heating a battery pack of the vehicle (Fig.6);
a secondary components cooling circulation loop extending through the heat exchanger to cool secondary components of the vehicle (Fig.7), including a motor and a motor controller (30); and
a battery cooling circulation loop extending through the heat exchanger to cool the battery pack (Fig.5).
In regards to claim 18, Oh discloses that the secondary components cooling circulation loop and the battery cooling circulation loop are operable together (Fig.5).

Allowable Subject Matter
Claims 1-16 and 19-21 are allowed, at least for the reason that the prior art of record does not disclose a single pump as claimed for circulating fluid through the first mode and the second mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763